         Case 19-30599 Document 32 Filed in TXSB on 03/05/19 Page 1 of 6




BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                                BDFTE# 00000008234908
1900 ST. JAMES PLACE SUITE 500
HOUSTON, TX 77056
(713) 621-8673

Attorney for WELLS FARGO BANK, N.A.

                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE SOUTHERN DISTRICT OF
                                 TEXAS HOUSTON DIVISION


IN RE:                                                 § CASE NO. 19-30599-H2-13
                                                       §
WALTER ANTHONY ESTEFAN and                             §
MIRAIAM ROSARIO ESTEFAN,                               §
   Debtors                                             § CHAPTER 13

        OBJECTION TO CONFIRMATION OF DEBTORS' CHAPTER 13 PLAN
THIS MOTION SEEKS AN ORDER THAT MAY ADVERSLY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPYTO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELEIF MAY BE GRATNED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HERING. UNLESS THE APRTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVDENCE AT THE HEARING AND
MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY

 TO THE HONORABLE JUDGE OF SAID COURT:

    COMES NOW WELLS FARGO BANK, N.A. (hereinafter "Creditor"), a secured

creditor in this bankruptcy case, and files its Objection to Confirmation of the Debtors'

Chapter 13 Plan. In support thereof, Creditor would allege as follows: I.

       Creditor is the secured servicer in this bankruptcy case. On or about February 28, 2006,

WALTER ANTHONY ESTEFAN and MIRAIAM ROSARIO ESTEFAN executed a Note

payable to WORLD SAVINGS BANK FSB FEDERAL SAVINGS, in the original principal
BK0065E-56/Objection/Southern/HOUSTON/00000008234908                                        Page 1 of 5
        Case 19-30599 Document 32 Filed in TXSB on 03/05/19 Page 2 of 6



amount of NINETY-ONE THOUSAND ONE HUNDRED DOLLARS AND ZERO

CENTS, ($91,100.00). The Note and Lien were assigned to Creditor. The Note is secured

by a first lien Deed of Trust on property described to wit:

    LOT SEVEN (7) BLOCK THREE (3) OF AMENDING TIMBERGATE, SECTION
    ONE (1) A SUBDIVISION IN HARRIS COUNTY, TEXAS ACCORDING TO THE
    MAP OR PLAT THEREOF, RECORDED UNDER FILM CODE NO 417131 OF THE
    MAP RECORDS OF HARRIS COUNTY, TEXAS

    ALSO BEING A 0.0019 ACRE TRACT OF LAND OUT OF THE T.T R.R. COMPANY
    SURVEY, ABSTRACT NO 1160 AND THE BLAS HERRERA SURVEY, ABSTRACT
    NO. 321 HARRIS COUNTY, TEXAS AND BEING FURTHER DESCRIBED AS OUT
    OF LOT 8 BLOCK 3 OF THE AMENDING PLAT OF TIMBERGATE SECTION ONE,
    AS RECORDED IN FILM CODE NO. 371008 OF THE HARRIS COUNTY, MAP
    RECORDS, HARRIS COUNTY TEXAS AND BEING MORE PARTICULARLY
    DESCRIBED AS FOLLOWS-

    BEGINNING AT A 5/8'' IRON ROD (FOUND) IN THE WEST LINE OF TAMARAK
    PLACE, A 50 FOOT WIDE PUBLIC UTILITY EASEMENT LYING ON A CURVE TO
    THE RIGHT HAVING A RADIUS OF 300 FEET A CENTRAL ANGLE OF 00
    DEGREES 21’ 33'' AND A CHORD BEARING OF S 13 DEGREES 04' 46'' E 1.88
    FEET, AND BEING THE NORTHEAST CORNER OF LOT 8 BLOCK 3 THE
    SOUTHEAST CORNER OF LOT 7 BLOCK 3 AND THE NORTHEAST CORNER OF
    THIS TRACT

    THENCE ALONG SAID CURVE THE WEST LINE OF TAMARAK PLACE, AND
    THE EAST LINE OF LOT 8, 1.88 FEET TO AN IRON ROD (FOUND) FOR THE
    POINT OF TANGENCY AND THE SOUTHEAST CORNER OF THIS TRACT

    THENCE S 77 DEGREES 27’ 58'' W, ACROSS LOT 8, 88.00 FEET TO AN IRON ROD
    (FOUND) IN THE EAST PROPERTY LINE OF LOT 4 BLOCK 3, THE NORTHWEST
    CORNER OF LOT 8, THE SOUTHWEST CORNER OF LOT 7 AND BEING THE
    WEST CORNER OF THIS TRACT;

    THENCE N 76 DEGREES 14' 31'' E ALONG THE COMMON PROPERTY LINE OF
    LOTS 7 AND 8, 88.00 FEET TO THE POINT OF BEGINNING

    BEING THE SAME PROPERTY CONVEYED TO WALTER A. ESTEFAN AND
    MIRIAM R. ESTEFAN BY DEED FROM GATEWAY HOMES, INC RECORDED
    04/11/2000 IN DOCUMENT NO. U328802, IN THE REGISTER’S OFFICE OF HARRIS
    COUNTY, TEXAS.

                                                       II.


BK0065E-56/Objection/Southern/HOUSTON/00000008234908                             Page 2 of 5
           Case 19-30599 Document 32 Filed in TXSB on 03/05/19 Page 3 of 6



        On the date Debtors filed the petition for an Order of Relief, the Note was in default.

 Creditor has not yet filed a Proof of Claim. Creditor estimates that the claim, when filed,

 will have arrears in the amount of $11,049.11. The claim is secured by the Debtors’

 homestead and primary residence. Creditor is in the process of preparing its Proof of Claim.

 Creditor asserts this Objection to preserve its rights and to assist in the efficient

 administration of the confirmation process.

                                                        III.

    Debtors’ Chapter 13 Plan proposes to pay $7,500.00 over 60 months at 0.000% interest for the pre-

petition arrears owing to Creditor and lists the ongoing monthly mortgage payment at $1,062.46. Creditor

objects to the proposed treatment because the Plan:

    •     Fails to satisfy Creditor's Claim pursuant to the terms of the Note and Deed of Trust.

    •     Does not provide for full payment of the Creditor's allowed secured claim.

    •     Fails to timely cure the default reflected in the Claim as required in 11 U.S.C. §1322 (b)(5).

    •     The proposed Plan does not pay the full arrearages due and owing on the Note. Crediitor

          objects to confirmation of the Chapter 13 Plan pursuant to 11 U.S.C. §1325 (a)(5)(II)

          because the Plan does not distribute to Creditor an amount equal to the value of

          Creditor’s allowed secured claim in that no provision is made for the payment of the pre-

          petition arrearages owed to Creditor on its allowed secured claim.

    •     Based on the Debtors’ Chapter 13 Plan Summary, Schedules, and other Pleadings on file with

          this Court, the Debtor is not capable of funding a confirmable Plan and will not be able to make

          all payments that will come due under the Plan. The Plan is therefore not feasible.

                                                        IV.

    Confirmation should be denied as the Plan does not meet the requirements of 11 U.S.C. §1325(a).




 BK0065E-56/Objection/Southern/HOUSTON/00000008234908                                               Page 3 of 5
           Case 19-30599 Document 32 Filed in TXSB on 03/05/19 Page 4 of 6




   WHEREFORE, Creditor prays that this Court deny confirmation of the Debtor’s Chapter

13 Plan.

                                           Respectfully submitted,

                                           BARRETT DAFFIN FRAPPIER
                                           TURNER & ENGEL, LLP


                                           BY: /s/ MITCHELL BUCHMAN
                                               MITCHELL BUCHMAN
                                               TX NO. 03290750
                                               1900 ST. JAMES PLACE SUITE 500
                                               HOUSTON, TX 77056
                                               Telephone: (713) 621-8673
                                               Facsimile: (713) 621-8583
                                               E-mail: SDECF@BDFGROUP.COM
                                               ATTORNEY FOR CREDITOR




 BK0065E-56/Objection/Southern/HOUSTON/00000008234908                                    Page 4 of 5
           Case 19-30599 Document 32 Filed in TXSB on 03/05/19 Page 5 of 6



                                     CERTIFICATE OF SERVICE

        I hereby certify that on March 05, 2019, a true and correct copy of the Objection to

Confirmation of Debtor(s) Chapter 13 Plan was served via electronic means as listed on the

Court's ECF noticing system or by regular first class mail to the parties listed on the attached

list.

                                          Respectfully submitted,

                                          BARRETT DAFFIN FRAPPIER
                                          TURNER & ENGEL, LLP.


                                          BY: /s/ MITCHELL BUCHMAN
                                              MITCHELL BUCHMAN
                                              TX NO. 03290750
                                              1900 ST. JAMES PLACE SUITE 500
                                              HOUSTON, TX 77056
                                              Telephone: (713) 621-8673
                                              Facsimile: (713) 621-8583
                                              E-mail: SDECF@BDFGROUP.COM
                                              ATTORNEY FOR CREDITOR




BK0065E-56/Objection/Southern/HOUSTON/00000008234908                                           Page 5 of 5
        Case 19-30599 Document 32 Filed in TXSB on 03/05/19 Page 6 of 6



BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTORS:
WALTER ANTHONY ESTEFAN
4006 TAMARACK PLACE
HOUSTON, TX 77082

WALTER ANTHONY ESTEFAN
4006 TAMARACK PL
HOUSTON, TX 77082-7632

MIRAIAM ROSARIO ESTEFAN
4006 TAMARACK PLACE
HOUSTON, TX 77082

MIRAIAM ROSARIO ESTEFAN
4006 TAMARACK PL
HOUSTON, TX 77082-7632

DEBTOR'S ATTORNEY:
KENNETH A KEELING
3310 KATY FREEWAY
SUITE 200
HOUSTON, TX 77007

TRUSTEE:
DAVID G. PEAKE
9660 HILLCROFT, SUITE 430
HOUSTON, TX 77096-3856




BK0065E-56/Objection/Southern/HOUSTON/00000008234908                  Page 6 of 5
